1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 28,511

10 ROBERT F.,

11          Child-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Sandra A. Price, District Judge

14 Gary K. King, Attorney General
15 Andrew S. Montgomery, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Nancy M. Hewitt, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VIGIL, Judge.

24          Robert F. (Child) appeals the denial of his motion to suppress and judgment of
 1 delinquency for possession of drug paraphernalia. On appeal, Child argues the search

 2 that produced the incriminating evidence was not substantiated under the standard of

 3 reasonable suspicion. We affirm.

 4 BACKGROUND

 5        The events in question occurred at Mesa Alta Middle School in Bloomfield,

 6 New Mexico where Child was a student. A teacher on duty reported to the principal

 7 that Child had ingested an unknown substance while on campus. The teacher sent

 8 Child to the principal’s office. Pursuant to school procedures, the principal directed

 9 Child to the school nurse for a medical evaluation for any ill effects from the unknown

10 substance.   After the medical evaluation, the principal met with Child. Child

11 acknowledged that he had ingested a substance but he maintained the substance was

12 only to clean his system of drug residue. The principal proceeded to search Child and

13 found a pipe bowl. The principal concluded from the smell of the object that it had

14 been used to smoke marijuana.

15        Child was subsequently charged with misdemeanor possession of drug

16 paraphernalia contrary to NMSA 1978, § 30-31-25.1(A) (2001). Child filed a motion

17 to suppress evidence asserting that the search was not supported by reasonable

18 suspicion and no “logical connection” existed between the search for contraband and


                                              2
 1 any alleged wrongdoing. The district court denied the motion based on the fact that

 2 the principal conducted the search based upon information from a teacher and from

 3 Child himself that Child had taken some unknown substance.

 4 DISCUSSION

 5        On appeal, Child argues the search was not substantiated under the standard of

 6 reasonable suspicion and the evidence should have been excluded. Child’s plea and

 7 disposition agreement reserves his right to appeal the district court’s denial of his

 8 motion to suppress.

 9        As “[a] motion to suppress evidence raises issues of fact and issues of law” we

10 employ a two-part standard of review. State v. Pablo R., 2006-NMCA-072, ¶ 9, 139

11 N.M. 744, 137 P.3d 1198. “[F]irst, we determine whether the findings of fact made

12 by the district court are supported by substantial evidence; second, we engage in a de

13 novo review of the application of the law to those facts.” Id. “We view the facts as

14 determined by the district court in the light most favorable to its ruling, [and] we

15 indulge all reasonable inferences in support of the district court’s ruling, and we

16 disregard all evidence and inferences to the contrary.” Id. (internal citations omitted).

17 As the reasonableness of a search is a matter of law, we consider the reasonableness

18 of the search de novo. Id.


                                               3
 1        Pursuant to maintaining order and discipline on school grounds, school officials

 2 require neither a search warrant nor probable cause to search a student or their

 3 belongings. State v. Crystal B., 2001-NMCA-010, ¶ 14, 130 N.M. 336, 24 P.3d 771.

 4 However, students do not forfeit their constitutional rights when at school, rather they

 5 enjoy a legitimate expectation of privacy that can only be intruded upon under a

 6 reasonable showing of circumstances by school officials. State v. Tywayne H., 1997-

 7 NMCA-015, ¶ 7, 123 N.M. 42, 933 P.2d 251.

 8        Reasonableness of student searches by public school officials are measured by

 9 the two-prong test announced in New Jersey v. T.L.O., 469 U.S. 325, 341-43, (1985)

10 and followed in Pablo R., 2006-NMCA-072, ¶ 11. A valid on-campus search of a

11 student by a school official requires (1) justification at its inception, and (2)

12 reasonable relation in scope to the circumstances that grounded the initial justification.

13 Id. A search justified at its inception carries reasonable grounds that the search will

14 deliver evidence that the student has violated the law or school policy. Id. Such

15 searches are reasonably related in scope when “the measures adopted and used are

16 reasonably related to the objectives of the search and are not excessively intrusive in

17 light of the age and sex of the student and the nature of the alleged infraction.” Id.

18 A justifiable search of a student on school grounds requires specific articulable facts


                                               4
 1 that support a reasonable suspicion at the inception of the search that the student is

 2 engaging in a prohibited activity. Id. ¶¶ 11, 16.

 3        The search of Child on school grounds was prompted by explicit facts giving

 4 rise to a reasonable suspicion that the search would turn up evidence that Child had

 5 violated the law. The principal relied on the teacher’s report to him and Child’s

 6 admission that he did ingest an unknown substance for the purpose of cleaning his

 7 system of drug residue, thus implicitly admitting that he had used drugs. These facts

 8 standing alone or in combination merit the principal’s search of Child for possession

 9 of illegal substances or substances that students are not permitted to take on campus

10 without school-nurse supervision. The individualized reports of drug use and Child’s

11 admission generated a clear “nexus” and “logical connection” to search Child for

12 items related to drug use on campus. See Pablo R., 2006-NMCA-072, ¶¶ 12, 14

13 (finding no logical connection between the search of student for drug paraphernalia

14 and student being out of class without a hall pass). The search in question was

15 reasonably related in scope to the circumstances that grounded the initial suspicion of

16 prohibited drug use and the search produced evidence of drug use on campus that is

17 both illegal and a violation of school regulations.

18        While Child questions the source of the information and its legitimacy, such


                                              5
 1 objections do not affect the finding that the search of Child was based on reasonable

 2 grounds. “The fact that the principal[ ] did not know the identity of the complaining

 3 student[s], while relevant in a probable cause case, does not affect the finding that this

 4 search was based upon reasonable grounds.” State v. Michael G., 106 N.M. 644, 647,

 5 748 P.2d 17, 20 (Ct. App. 1987). In Michael G., we addressed validity of student

 6 informants and declared “[a] student’s direct statement to a person in authority,

 7 indicating personal knowledge of facts which establish that another student is

 8 engaging in illegal conduct, may provide school authorities reasonable grounds to

 9 search the second student[].” Id. While the opinion warns the relaying of rumors or

10 suspicions will not provide reasonable basis, it gives school officials the “obligation

11 to investigate the circumstances” if there is reason to suspect the complaining student

12 is lying. Id. Before searching Child, the principal received information from a teacher

13 about suspected wrongdoing by a student. Both the principal and the teacher are

14 persons with “authority to enforce school rules governing students on property

15 belonging to the public school and while students are under the control of the public

16 school.” Crystal B., 2001-NMCA-010, ¶ 17. Therefore, the teacher acted with

17 discretion in reporting a possible infraction and health hazard that jeopardized school

18 student safety, and in proceeding to search Child to address the threat, the principal


                                               6
 1 had both an individualized suspicion and “eyewitness information that an infraction

 2 had occurred.” See Kennedy v. Dexter Consol. Schs., 2000-NMSC-025, ¶ 17, 129

 3 N.M. 436, 10 P.3d 115.

 4       Child’s statement confirmed the reasonable suspicion and provided additional

 5 initiative to search Child for items related to drug use on campus. Child admitted to

 6 having taken substances, insisting the substances ingested were merely to cleanse

 7 drugs from his system. This admission implies that Child had drugs in his system and

 8 possibly more in his possession. The admission revealed a need to search Child for

 9 samples of the substance Child admitted to taking. In light of such compelling and

10 corroborated information, the principal proceeded to search Child and the search

11 provided the incriminating drug paraphernalia.

12 CONCLUSION

13       The order of the district court denying Child’s motion to suppress is affirmed.

14       IT IS SO ORDERED.


15
16                                        MICHAEL E. VIGIL, Judge
17 WE CONCUR:


18
19 CYNTHIA A. FRY, Chief Judge

                                             7
1
2 CELIA FOY CASTILLO, Judge




                              8